t c memo united_states tax_court hamid and eolina bajramovic petitioners v commissioner of internal revenue respondent docket no filed date hamid and eolina bajramovic pro sese thomas d yang for respondent memorandum findings_of_fact and opinion haines judge the petition in this case was filed in response to the notice_of_deficiency sent to petitioner hamid bajramovic and petitioner eolina bajramovic collectively petitioners respondent determined a deficiency of dollar_figure for petitioners’ federal_income_tax the sole issue for decision is whether petitioners are entitled to a deduction for moving_expenses in findings_of_fact the facts in this case have been deemed stipulated pursuant to rule f at the time the petition was filed petitioners resided in chicago illinois in petitioners and their two dependent_children left their home in the former yugoslavia petitioners traveled to germany where they applied to come to the united_states in date petitioners and their children were granted refugee status and were accepted for resettlement in the united_states petitioners were to relocate to chicago illinois but they were unable to pay for the airline tickets until they received a dollar_figure loan from the international_organization for migration iom on date petitioners and their children were issued permanent resident cards the next day petitioners and their children flew from frankfurt germany to their new home in chicago illinois petitioners filed a joint federal_income_tax return for claiming a dollar_figure deduction for moving_expenses on may unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and the rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar respondent issued a notice_of_deficiency to petitioners for determining an income_tax deficiency of dollar_figure after denying the claimed moving_expense_deduction on date petitioners timely filed a petition with the court disputing respondent’s determination opinion ordinarily moving_expenses are considered nondeductible family and living_expenses see jorman v commissioner tcmemo_1996_297 however a taxpayer may deduct moving_expenses incurred during the taxable_year in connection with the taxpayer’s commencement of work if he meets the requirements of sec_217 the taxable_year in issue is petitioners moved to chicago illinois in but claimed a deduction of dollar_figure for moving_expenses in petitioners provided no testimony or evidence to prove they paid_or_incurred any moving_expenses in nor did they offer a basis on which the court could make an estimate under 39_f2d_540 2d cir sec_217 moving_expenses a deduction allowed --there shall be allowed as a deduction moving_expenses paid_or_incurred during the taxable_year in connection with the commencement of work by the taxpayer as an employee or as a self-employed_individual at a new principal_place_of_work see chiu v commissioner tcmemo_1997_199 haberthier v commissioner tcmemo_1984_377 the parties stipulated to the fact that petitioners incurred a moving expense of dollar_figure for airline tickets in therefore petitioners are not entitled to deduct moving_expenses incurred during on their federal_income_tax return sec_217 see 66_tc_51 shaumyan v commissioner tcmemo_1981_543 affd without published opinion 697_f2d_297 2d cir kincheloe v commissioner tcmemo_1980_527 petitioners moved their family from the former yugoslavia to the united_states in an attempt to start a new life petitioners undoubtedly faced great hardships in their move keeping records of their expenses and making sure they met the statutory requirements for deducting moving_expenses were understandably the farthest things from their minds however the law is specific in the requirements that must be met in order to deduct moving_expenses and we are unable to afford petitioners any relief under the law in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude that they are irrelevant or without merit we need not decide whether the burden_of_proof shifts to respondent under sec_7491 because the facts are not in dispute and the issue is one of law to reflect the foregoing decision will be entered for respondent
